Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing September 30, 2008 Ms. Nora Everett, President Principal Funds, Inc. Principal Financial Group Des Moines, IA 50392-2080 Dear Ms. Everett Principal Life Insurance Company intends to purchase the following shares (the Shares): Purchase Shares Principal Funds, Inc. - Amount Purchased International Value Fund I, Class I $100,000 10,000 Core Plus Bond Fund I, Class I $25,000 2,500 Core Plus Bond Fund I, Class R-1 $15,000 1,500 Core Plus Bond Fund I, Class R-2 $15,000 1,500 Core Plus Bond Fund I, Class R-3 $15,000 1,500 Core Plus Bond Fund I, Class R-4 $15,000 1,500 Core Plus Bond Fund I, Class R-5 $15,000 1,500 Each share has a par value of $10.00 per share. In connection with such purchase, Principal Life Insurance Company represents and warrants that it will purchase such Shares as an investment and not with a view to resell, distribute or redeem. PRINCIPAL LIFE INSURANCE COMPANY BY /s/ Michael D. Roughton Michael D. Roughton Vice President and Associate General Counsel
